DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 is objected to for including 2 sentences.  Each claim must only be one sentence.  This is being given as an objection and not a 112 rejection (based on improper truncation), because the examiner believes that this issue is simply a typo wherein the period in the following phrase should be a semicolon: “wherein each display screen contains more than one visual image. the selecting device containing a processor system”.  Appropriate correction is required.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13, and 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (US 20130117834 A1, filed: 4/27/2012), in view of Jansen (US 20040230843 A1, published: 11/18/2004).
Claim 1:  Ishioka teaches a machine-implemented method for determining whether to grant access to a secure entity (security in pairing a first communication device with a second communication device [Ishioka, 0009]) comprising:
a user using a receiving device that receives one or more visual images (the second communication device includes: a second transmission unit configured to transmit second authentication data representing a second authentication image and a second identifier for identifying the second communication device to the server device [Ishioka, 0009]);
the receiving device containing a processor system, having at least one processor, a communications system, and a memory system (the second communication device 20 includes a second transmission unit 21, a second image input unit 22, a second image editing unit 23 [Ishioka, 0112, FIG. 4].  A program execution unit such as a CPU or a processor may read and execute a software program recorded in a recording medium such as a hard disc or a semiconductor memory to realize each component [Ishioka, 0225]);
for each visual image received, the user selects an image on a display screen of a selecting device (the first communication device [Ishioka, 0009), corresponding to the visual image received by the receiving device (the first communication device includes: a first image input unit configured to receive an input of an input image; a first image editing unit configured to edit the input image in accordance with a predetermined rule to generate a first authentication image [Ishioka, 0009);
the selecting device containing a processor system, having at least one processor, a communications system, and a memory system (the first communication device 10 includes a first image input unit 11, a first image editing unit 12, a first transmission unit 13 [Ishioka, 0096, FIG. 4].  A program execution unit such as a CPU or a processor may read and execute a software program recorded in a recording medium such as a hard disc or a semiconductor memory to realize each component [Ishioka, 0225]).

Ishioka does not teach wherein each display screen contains more than one visual image.
However, Jansen teaches wherein each display screen contains more than one visual image (FIG. 1 shows a visual display interface including a plurality of different selectable thumbnail images [Jansen, 0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of Ishioka to include the multiple images on display feature of Jansen.
One would have been motivated to make this modification to include multiple images for selection from the same display to offer users multiple choices.  By including a plurality of images on the same page, users would not be inconvenienced by being forced to search multiple pages for the image that they require for selection.

Claim 3:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 1.  Jansen further teaches further comprising: the user selecting a visual image by pressing one or more fingers on the display screen (image selection and other user interaction is preferably done graphically, using any type of pointing device available, including a mouse, touch pad, light pen, trackball, joystick, stylus or the like [Jansen, 0045].  Devices come equipped with a one-quarter VGA touch screen [Jansen, 0059]).

Claim 5:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 1.  Ishioka further teaches further comprising: the selecting device is a mobile device (portable terminal (for example, mobile phone having a camera function) [Ishioka, 0068]).
 
Claim 6:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 5.  Ishioka further teaches further comprising: the mobile device is a mobile phone or tablet or a laptop computer (portable terminal (for example, mobile phone) [Ishioka, 0068]).
 
Claim 7:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 1.  Ishioka further teaches further comprising: the receiving device is a mobile device (the communication control system may further include a first portable terminal; and a second portable terminal connected to the first portable terminal via a wide-area communication network [Ishioka, 0039].  Portable terminal (for example, mobile phone) [Ishioka, 0068]).
 
Claim 8:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 1.  Jansen further teaches further comprising: the receiving device or the selecting device is a desktop computer (the number of computer systems a user may utilize daily (e.g., desktops, notebooks, Personal Digital Assistants (PDAs)) has also increased significantly [Jansen, 0007]).
 
Claim 9:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 1.  Jansen further teaches further comprising: the receiving device and the selecting device are the same device (aiding humans in securely authenticating their identity to a computing device through a visual login [Jansen, 0002]; Examiner's Note: Jansen only discloses the single device for selecting images for authentication).
 
Claim 10:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 1.  Ishioka further teaches further comprising: the receiving device and the selecting device are distinct devices (the present invention includes: a first communication device; a second communication device [Ishioka, 0009]).

Claim 11:  Ishioka teaches a system for determining whether to grant access to a secure entity (security in pairing a first communication device with a second communication device [Ishioka, 0009]) comprising:
a user using a receiving device that receives one or more visual images (the second communication device includes: a second transmission unit configured to transmit second authentication data representing a second authentication image and a second identifier for identifying the second communication device to the server device [Ishioka, 0009]);
the receiving device containing a processor system, having at least one processor, a communications system, and a memory system (the second communication device 20 includes a second transmission unit 21, a second image input unit 22, a second image editing unit 23 [Ishioka, 0112, FIG. 4].  A program execution unit such as a CPU or a processor may read and execute a software program recorded in a recording medium such as a hard disc or a semiconductor memory to realize each component [Ishioka, 0225]);
for each visual image received, the user selects an image on a display screen of a selecting device (the first communication device [Ishioka, 0009), corresponding to the visual image received by the receiving device (the first communication device includes: a first image input unit configured to receive an input of an input image; a first image editing unit configured to edit the input image in accordance with a predetermined rule to generate a first authentication image [Ishioka, 0009);
the selecting device containing a processor system, having at least one processor, a communications system, and a memory system (the first communication device 10 includes a first image input unit 11, a first image editing unit 12, a first transmission unit 13 [Ishioka, 0096, FIG. 4].  A program execution unit such as a CPU or a processor may read and execute a software program recorded in a recording medium such as a hard disc or a semiconductor memory to realize each component [Ishioka, 0225]).

Ishioka does not teach wherein each display screen contains more than one visual image.
However, Jansen teaches wherein each display screen contains more than one visual image (FIG. 1 shows a visual display interface including a plurality of different selectable thumbnail images [Jansen, 0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of Ishioka to include the multiple images on display feature of Jansen.
One would have been motivated to make this modification to include multiple images for selection from the same display to offer users multiple choices.  By including a plurality of images on the same page, users would not be inconvenienced by being forced to search multiple pages for the image that they require for selection.

Claim 13:  The combination of Ishioka and Jansen, teaches the system of claim 11.  Jansen further teaches further comprising: the user selecting a visual image by pressing one or more fingers on the display screen (image selection and other user interaction is preferably done graphically, using any type of pointing device available, including a mouse, touch pad, light pen, trackball, joystick, stylus or the like [Jansen, 0045].  Devices come equipped with a one-quarter VGA touch screen [Jansen, 0059]).

Claim 15:  The combination of Ishioka and Jansen, teaches the system of claim 11.  Ishioka further teaches further comprising: the selecting device is a mobile device (portable terminal (for example, mobile phone having a camera function) [Ishioka, 0068]).
 
Claim 16:  The combination of Ishioka and Jansen, teaches the system of claim 15.  Ishioka further teaches further comprising: the mobile device is a mobile phone or tablet or a laptop computer (portable terminal (for example, mobile phone) [Ishioka, 0068]).
 
Claim 17:  The combination of Ishioka and Jansen, teaches the system of claim 11.  Ishioka further teaches further comprising: the receiving device is a mobile device (the communication control system may further include a first portable terminal; and a second portable terminal connected to the first portable terminal via a wide-area communication network [Ishioka, 0039].  Portable terminal (for example, mobile phone) [Ishioka, 0068]).
 
Claim 18:  The combination of Ishioka and Jansen, teaches the system of claim 11.  Jansen further teaches further comprising: the receiving device or the selecting device is a desktop computer (the number of computer systems a user may utilize daily (e.g., desktops, notebooks, Personal Digital Assistants (PDAs)) has also increased significantly [Jansen, 0007]).
 
Claim 19:  The combination of Ishioka and Jansen, teaches the system of claim 11.  Jansen further teaches further comprising: the receiving device and the selecting device are the same device (aiding humans in securely authenticating their identity to a computing device through a visual login [Jansen, 0002]; Examiner's Note: Jansen only discloses the single device for selecting images for authentication).
 
Claim 20:  The combination of Ishioka and Jansen, teaches the system of claim 11.  Ishioka further teaches further comprising: the receiving device and the selecting device are distinct devices (the present invention includes: a first communication device; a second communication device [Ishioka, 0009]).

Claims 2 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (US 20130117834 A1, filed: 4/27/2012) and Jansen (US 20040230843 A1, published: 11/18/2004), and in further view of Talreja (US 20080263040 A1, published: 10/23/2008).
Claim 2:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 1.  The combination of Ishioka and Jansen, does not teach further comprising: the receiving device receives the visual images at an email address.
However, Talreja teaches further comprising: the receiving device receives the visual images at an email address (the extraction module 302 extracts a picture from a message received at the reception module 202. The first user can send a picture in a message through one or more of an email, a multimedia message, directly as an attachment, Bluetooth, internet, infrared and the like. The extraction module 302 then extracts the picture from that message for visual search [Talreja, 0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of the combination of Ishioka and Jansen, to include the data transmission through email feature of Talreja.
One would have been motivated to make this modification to expand communication functions from automated websites to a user's personal email account.  Assuming trusted entities, email is known to be secure, and offers users the peace of mind of authenticating images via an email selected authorization.

Claim 12:  The combination of Ishioka and Jansen, teaches the system of claim 11.  The combination of Ishioka and Jansen, does not teach further comprising: the receiving device receives the visual images at an email address.
However, Talreja teaches further comprising: the receiving device receives the visual images at an email address (the extraction module 302 extracts a picture from a message received at the reception module 202. The first user can send a picture in a message through one or more of an email, a multimedia message, directly as an attachment, Bluetooth, internet, infrared and the like. The extraction module 302 then extracts the picture from that message for visual search [Talreja, 0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of the combination of Ishioka and Jansen, to include the data transmission through email feature of Talreja.
One would have been motivated to make this modification to expand communication functions from automated websites to a user's personal email account.  Assuming trusted entities, email is known to be secure, and offers users the peace of mind of authenticating images via an email selected authorization.

Claims 4 and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (US 20130117834 A1, filed: 4/27/2012) and Jansen (US 20040230843 A1, published: 11/18/2004), and in further view of Jones et al. (US 20100180336 A1, published: 7/15/2010).
Claim 4:  The combination of Ishioka and Jansen, teaches the machine-implemented method of claim 1.  The combination of Ishioka and Jansen, does not teach further comprising: wherein the secure entity is a financial account or bank account.
However, Jones teaches further comprising: wherein the secure entity is a financial account or bank account (the graphical password entry method of the present invention may also employ the device to acquire a password from the user with that password then transmitted by the device to a remote computer system for authentication and access, such as when a user is accessing a bank account using the handheld device [Jones, 0019]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of the combination of Ishioka and Jansen, to include bank account authentication feature of Jones.
One would have been motivated to make this modification in that banks and financial institutions are supposed to keep a user's data safe.  Since keeping a user's data and money safe are the main idea of such institutions then they should offer secure authentication to their services.

Claim 14:  The combination of Ishioka and Jansen, teaches the system of claim 11.  The combination of Ishioka and Jansen, does not teach further comprising: wherein the secure entity is a financial account or bank account.
However, Jones teaches further comprising: wherein the secure entity is a financial account or bank account (the graphical password entry method of the present invention may also employ the device to acquire a password from the user with that password then transmitted by the device to a remote computer system for authentication and access, such as when a user is accessing a bank account using the handheld device [Jones, 0019]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of the combination of Ishioka and Jansen, to include bank account authentication feature of Jones.
One would have been motivated to make this modification in that banks and financial institutions are supposed to keep a user's data safe.  Since keeping a user's data and money safe are the main idea of such institutions then they should offer secure authentication to their services.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (US 20130117834 A1, filed: 4/27/2012), in view of Zhu (US 20130097697 A1, published: 4/18/2013), and in further view of Jansen (US 20040230843 A1, published: 11/18/2004).
Claim 21:  Ishioka teaches a machine-implemented method for determining whether to grant access to a secure entity (security in pairing a first communication device with a second communication device [Ishioka, 0009]) comprising:
the receiving device containing a processor system, having at least one processor, a communications system, and a memory system (the second communication device 20 includes a second transmission unit 21, a second image input unit 22, a second image editing unit 23 [Ishioka, 0112, FIG. 4].  A program execution unit such as a CPU or a processor may read and execute a software program recorded in a recording medium such as a hard disc or a semiconductor memory to realize each component [Ishioka, 0225]);
for each word received, the user selects an image on a display screen of a selecting device (the first communication device [Ishioka, 0009), corresponding to the word received at the receiving device (the first communication device includes: a first image input unit configured to receive an input of an input image; a first image editing unit configured to edit the input image in accordance with a predetermined rule to generate a first authentication image [Ishioka, 0009);
the selecting device containing a processor system, having at least one processor, a communications system, and a memory system (the first communication device 10 includes a first image input unit 11, a first image editing unit 12, a first transmission unit 13 [Ishioka, 0096, FIG. 4].  A program execution unit such as a CPU or a processor may read and execute a software program recorded in a recording medium such as a hard disc or a semiconductor memory to realize each component [Ishioka, 0225]).

Ishioka does not teach a user using a receiving device that receives one or more words; for each word received, the user selects an image on a display screen, corresponding to the word received at the receiving device.
However, Zhu teaches a user using a receiving device that receives one or more words (text CAPTCHA [Zhu, 0025]); for each word received, the user selects an image on a display screen, corresponding to the word received at the receiving device (Conceptually, a CaRP (CAPTCHA as gRaphical Passwords) maybe seem uncomplicated but it may be generic, and it may have multiple instantiations--a CaRP system can be built on top of either a text CAPTCHA or an image recognition CAPTCHA. For example, one of such instantiations is a text CaRP, where each image is a text CAPTCHA challenge with printable symbols displayed in a distorted form with sophisticated connections. In this instance, the user remembers the user's password as a text password. However, the user enters the password in a CaRP system by selecting the right character sequence on the image. The user may select characters by, among other things, clicking on characters with a mouse and or touching a touch sensitive input device [Zhu, 0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of Ishioka to include the selection of images representing text feature of Zhu.
One would have been motivated to make this modification since it is an obvious variation of selecting images corresponding to other images.  Selecting images corresponding to words represents the same basic idea but with a different data set (words instead of images).

The combination of Ishioka and Zhu, does not teach wherein each display screen contains more than one visual image.
However, Jansen teaches wherein each display screen contains more than one visual image (FIG. 1 shows a visual display interface including a plurality of different selectable thumbnail images [Jansen, 0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of the combination of Ishioka and Zhu, to include the multiple images on display feature of Jansen.
One would have been motivated to make this modification to include multiple images for selection from the same display to offer users multiple choices.  By including a plurality of images on the same page, users would not be inconvenienced by being forced to search multiple pages for the image that they require for selection.

Claims 22 and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka (US 20130117834 A1, filed: 4/27/2012), Zhu (US 20130097697 A1, published: 4/18/2013), and Jansen (US 20040230843 A1, published: 11/18/2004), and in further view of Talreja (US 20080263040 A1, published: 10/23/2008).
Claim 22:  The combination of Ishioka, Zhu, and Jansen, teaches the machine-implemented method of claim 21.  The combination of Ishioka, Zhu, and Jansen, does not teach wherein the one or more words are received in an SMS text message, by the receiving device.
However, Talreja teaches wherein the one or more words are received in an SMS text message, by the receiving device (where the preferred mode of communication can be selected from text messaging, multimedia messaging, email, Instant Message (IM) service, a voice call, voice SMS service, color SMS service, a Voice over Internet Protocol (VoIP) session, a Session Initiation Protocol (SIP) session and a video call [Talreja, 0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of the combination of Ishioka, Zhu, and Jansen, to include the data transmission through email feature of Talreja.
One would have been motivated to make this modification to expand communication functions from automated websites to a user's personal email account.  Assuming trusted entities, email is known to be secure, and offers users the peace of mind of authenticating images via an email selected authorization.

Claim 23:  The combination of Ishioka, Zhu, and Jansen, teaches the machine-implemented method of claim 21.  The combination of Ishioka, Zhu, and Jansen, does not teach wherein the one or more words are received in an email, by the receiving device.
However, Talreja teaches wherein the one or more words are received in an email, by the receiving device (where the preferred mode of communication can be selected from text messaging, multimedia messaging, email, Instant Message (IM) service, a voice call, voice SMS service, color SMS service, a Voice over Internet Protocol (VoIP) session, a Session Initiation Protocol (SIP) session and a video call [Talreja, 0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the selection of an image to correspond to a received image invention of the combination of Ishioka, Zhu, and Jansen, to include the data transmission through email feature of Talreja.
One would have been motivated to make this modification to expand communication functions from automated websites to a user's personal email account.  Assuming trusted entities, email is known to be secure, and offers users the peace of mind of authenticating images via an email selected authorization.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reference can associate words with images:
Thorn (US 20090110245 A1, published: 4/30/2009)
Guion et al. (WO 02054199 A1, published: 7/11/2002)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145